Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Amended claims 1-3, 9-11, 17, and 19 as well as newly submitted claims 24-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

Inventions in originally presented claims 1-20 presented on 05/08/2019 (hereinafter the “originally presented claim set”) and Amended claims 1-3, 9-11, 17, and 19 as well as newly submitted claims 24-30 (hereinafter the “new claim set”) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). 

 In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination claimed in the originally presented claim set does not recited features of the subcombination as claimed in the new claim set. As further evidence of this, the new claim set is directed to drive mode selection method shown in fig. 5 and in more detail in Fig. 3. Also shown in Fig. 3 and Fig. 5, drive mode selection (label 306, 310) is not stated to be based on authorization of a vehicle occupant, where in the new claim set authorization of a vehicle occupant is the factor for deciding to navigate to a destination, claim 1 “… navigating to the destination in the autonomous operating mode based on the customer being unauthorized to operate the vehicle in the manual operating mode; …”, and is one of two factors for deciding to navigating to a charging station, claim 1 “…controlling the vehicle to autonomously navigate to a charging station based on: the current range failing to satisfy the distance condition; and the customer being unauthorized to operate the vehicle in the manual operating mode”

The subcombination of the new claim set has separate utility such as use independent of the combination. That is, the new claim set recites a method of determining whether to autonomously navigate to a destination/ charging station based on user authorization. There are no figures that illustrate the specifics of this subcombination, but support for the features of the subcombination come from para [0038-0040]. Deciding to autonomously navigation to a destination/ charging station can be done without a decision being made on the selection of drive mode as presented in the originally presented claim set, as making a decision on the selection of drive mode are non-essential steps as evidenced by their exclusion in the new claim set independent claims. Furthermore, it would be well known in the art that a vehicle does not have to decide whether to switch modes to navigate to a destination/ charging station. For example a vehicle currently in an autonomous mode can be commanded to autonomously navigate to a charging station based on user input.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, amended claims 1-3, 9-11, 17, and 19 as well as newly submitted claims 24-30 are 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668